         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 1 of 14



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

    Kevin Moitoso, Tim Lewis, Mary Lee Torline, and        Case No. 1:18-cv-12122-WGY
    Sheryl Arndt, individually and as representatives of
    a class of similarly situated persons, and on behalf
    of the Fidelity Retirement Savings Plan,
                                                             DECLARATION OF KAI RICHTER
                              Plaintiffs,                      IN SUPPORT OF PLAINTIFFS’
    v.                                                         MOTION FOR PRELIMINARY
                                                              APPROVAL OF CLASS ACTION
    FMR LLC, the FMR LLC Funded Benefits                              SETTLEMENT
    Investment Committee, the FMR LLC Retirement
    Committee, Fidelity Management & Research
    Company, FMR Co., Inc., and Fidelity Investments
    Institutional Operations Company, Inc.,

                              Defendants.



         I, Kai Richter, declare and state as follows:

         1.          I am a partner at Nichols Kaster, PLLP (“Nichols Kaster”), and am one of the

attorneys of record for Plaintiffs in the above captioned action. I submit this declaration in support

of Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement.

                                            Settlement Terms

         2.          Attached hereto as Exhibit A is a true and correct copy of the proposed Class

Action Settlement Agreement. 1 The Settlement resolves Plaintiffs’ class action claims against

FMR LLC, the FMR LLC Funded Benefits Investment Committee, the FMR LLC Retirement

Committee, Fidelity Management & Research Company, FMR Co., Inc., and Fidelity Investments

Institutional Operations Company, Inc. (collectively, “Defendants”) regarding Defendants’

administration and management of the Fidelity Retirement Savings Plan (“Plan”).


1
 All capitalized terms have the meaning assigned to them in Article 1 of the Settlement
Agreement, unless otherwise defined herein.

                                                   1
ACTIVE/103949323.3
         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 2 of 14



         3.          The Settlement Agreement applies to the following Class:

         [A]ll participants and beneficiaries of the FMR LLC Profit Sharing Plan or the
         Fidelity Retirement Savings Plan who, during the Class Period, (1) remained Plan
         participants or beneficiaries for any length of time, (2) ceased to be employed by a
         participating employer before or during the period of time that they remained in the
         Plan, and (3) did not receive any portion of the mandatory revenue credit
         contributed to the FMR LLC Retirement Savings Plan pursuant to § 5.1(e) of the
         2014 Restatement of the Plan (as amended) and §1.12(b)(3) of the 2017 Adoption
         Agreement for use with the Fidelity Basic Plan Document No. 17 for the Plan (as
         amended) issued by FMR LLC in any Plan year or portion of a Plan year in which
         they maintained a Plan account balance and were no longer employed by a
         participating employer. Excluded from the class are Individual Board Members and
         Individual Committee Members.

Settlement Agreement ¶ 1.11. This Class closely tracks the class certified by the Court in its prior

Class Certification Order. See ECF No. 83. Based on information provided by Defendants’

counsel, there are approximately 41,000 Class Members.

         4.          Under the Settlement, Fidelity will cause its insurers to contribute $28,500,000 to

a Qualified Settlement Fund for the benefit of the Class. Settlement Agreement ¶¶ 1.31, 4.1, 4.2.

The net proceeds of this Settlement Fund (after accounting for any attorneys’ fees, expenses, and

class representative Service Awards approved by the Court) will be distributed pro rata among

eligible Class Members in proportion to their quarterly account balances in the Plan over the Class

Period, as spelled out in Paragraph 5.1 of the Settlement Agreement.

         5.          The Plan accounts of Participant Class Members will be automatically credited with

their share of the Qualified Settlement Fund. Id. ¶ 5.2. Former Participant Class Members who no

longer have a Plan account will be required to submit a claim form, which allows them to elect to

have their distribution rolled over into an individual retirement account or other eligible employer

plan, or to receive a check. Id. ¶¶ 1.5, 5.3. 2


2
  The claim form also allows the Settlement Administrator to verify the addresses of Class
Members who are sent checks. This was an important consideration here because all of the Class
Members are former employees, and because the Former Participant Class Members are no longer
affiliated with the Plan.
                                                      2
ACTIVE/103949323.3
         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 3 of 14



         6.          The $28.5 million Gross Settlement Amount is substantial in relation to other

ERISA 401(k) settlements, and well above the average for such cases. This amount represents

approximately 1.11% of Class Members’ assets in the Plan’s “Open Architecture Window”

exclusive of PAS-W ($2.567 billion) which were the assets upon which Plaintiffs’ remaining

claims were focused as of the point when the settlement was negotiated. 3 See ECF No. 125-2

(Strombom Expert Report) at 70. Even if PAS-W assets are included, the settlement amount still

represents 0.76% of assets, id., which also falls within the range of other recent 401(k) settlements,

as shown by the chart on the following page: 4



3
  Plaintiffs had already withdrawn their claims relating to PAS-W at the time of the Settlement and
stipulated that they would “not seek to recover losses or other monetary relief for assets of the []
Plan invested through the [] PAS-W managed account option.” ECF No. 229. Assets held in the
Plan’s target-date funds (the Fidelity Freedom Funds) are also excluded because Plaintiffs did not
assert claims with respect to those funds See ECF No. 154 at 14 (“Plaintiffs make no claim relating
to the Freedom Funds”).
4
  See Brotherston v. Putnam Investments, LLC, No. 1:15-cv-13825, ECF No. 214 (D. Mass. Apr.
17, 2020); Velazquez v. Mass. Fin. Servs. Co., No. 17-CV-11249, ECF No. 108 (D. Mass. Dec. 5,
2019); Price v. Eaton Vance Corp., No. 18-12098, ECF No. 41-6 (D. Mass. May 17, 2019); Schultz
v. Edward D. Jones & Co., No. 4:16-CV-1346-JAR, ECF No. 93-1 (E.D. Mo. Dec. 11, 2018);
Sims v. BB&T Corp., No. 1:15-CV-00732, ECF No. 437 (M.D.N.C. Nov. 30, 2018); Moreno v.
Deutsche Bank Ams. Holding Corp., No. 1:15-CV-09936-LGS, ECF No. 322-1 (S.D.N.Y. Aug.
14, 2018); Richards-Donald v. Teachers Insurance & Annuity Assoc. of Am., No. 15-CV-08040-
PKC, ECF No. 46 (S.D.N.Y. April 30, 2017); Yost v. First Horizon National Corp., No. 2:08-
02293-STA, ECF No. 190 (W.D. Tenn. May 2, 2012); Abbott v. Lockheed Martin Corp., No. 06-
701-MJR-DGW, ECF No. 491-1 (S.D. Ill. Feb. 20, 2015); Spano v. Boeing Co., No. 3:06-cv-
00743-DRH-DGW, ECF No. 554-1 (S.D. Ill. Nov. 5, 2015); Nolte v. CIGNA Corp., No. 2:07-CV-
02046-HAB-DGB, ECF No. 398-1 (C.D. Ill. June 21, 2013); Kruger v. Novant Health, Inc., No.
1:14CV208, ECF No. 44-2 (M.D.N.C. Nov. 9, 2015); Gordan v. Mass. Mutual Life Ins. Co., No.
13-CV-30184-MAP, ECF No. 107-2 (D. Mass. June 15, 2016); Krueger v. Ameriprise Fin., Inc.,
No. 11-CV-02781 (SRN/JSM), ECF No. 597-1 (D. Minn. Mar. 26, 2015); Main v. Am. Airlines,
Inc., No. 4:16-CV-00473-O, ECF No. 127-2 (N.D. Tex. July 7, 2017); Figas v. Wells Fargo &
Co., No. 08-cv-4546 (PAM/FLN), ECF No. 257-1 (D. Minn. Mar. 18, 2011); Bilewicz v. FMR
LLC, No. 13-10636-DJC, ECF No. 53-1 (D. Mass. July 3, 2014); Urakhchin v. Allianz Asset
Management of America, L.P., No. 8:15-cv-01614, ECF No. 174 (C.D. Cal. Dec. 26, 2017);
Dennard v. Transamerica Corp., No. 1:15-cv-00030-EJM, ECF No. 86-1 (N.D. Iowa); Andrus v.
N.Y. Life Ins. Co., No. 16 Civ. 5698 (KPF), ECF No. 66-1 (S.D.N.Y. Feb. 14, 2017); Anderson v.
Principal Life Ins. Co., No. 4:15-cv-00119-JAJ-HCA, ECF No. 23-3 (S.D. Iowa). The plan asset
                                                   3
ACTIVE/103949323.3
         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 4 of 14




            Defendant          Date        Settlement     Plan Assets in    Settlement %
                              Settled       Amount         Year Settled     of Plan Assets
    Putnam                   4/17/2020    $12,500,000      650,995,499          1.90%
                                                             (2018) 5
    Mass. Fin. Servs. Co.   11/21/2019     $6,875,000      $852,593,167         0.80%
                                                              (2018)
    Eaton Vance              5/17/2019     $3,450,000      $517,671,902         0.66%
                                                              (2018)
    Edward Jones            12/11/2018     $3,175,000     $5,859,210,627        0.05%
    BB&T                    11/30/2018    $24,000,000     $4,632,550,462        0.52%
    Deutsche Bank            8/14/2018    $21,900,000     $3,385,372,412        0.65%
    TIAA                     5/10/2017     $5,000,000     $2,144,212,948        0.23%
    First Horizon             5/2/2012     $6,000,000      $369,591,201         1.62%
    Lockheed Martin          2/20/2015    $62,000,000    $30,447,099,819        0.20%
    Boeing                   11/4/2015    $57,000,000    $47,130,387,730        0.12%
    Prudential/CIGNA         6/17/2013    $35,000,000     $3,988,214,734        0.88%
    Novant Health           11/10/2015    $32,000,000      $969,670,230         3.30%
    MassMutual               6/15/2016    $30,900,000     $2,452,976,418        1.26%
    Ameriprise               3/26/2015    $27,500,000     $1,546,494,029        1.78%
    American Airlines         7/7/2017    $22,000,000     $9,049,168,285        0.24%
                                                              (2016)
    Wells Fargo              3/18/2011    $17,500,000    $22,208,369,556        0.08%
    Fujitsu                  12/6/2017    $14,000,000     $1,345,757,113        1.04%
                                                              (2016)
    Bilewicz v. Fidelity      7/1/2014    $12,000,000    $13,250,740,623        0.09%
    Allianz                 12/26/2017    $12,000,000      $968,400,158         1.23%
                                                              (2016)
    Transamerica/Aegon       5/19/2016     $3,800,000     $1,723,051,884        0.22%


information in the chart was sourced from the plans’ publicly filed Form 5500s, available at
https://www.efast.dol.gov/welcome.html.
5
 Asset figures are reported for 2018 because 2019 year-end data is not yet available from Form
5500 filings with the Department of Labor.

                                              4
ACTIVE/103949323.3
         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 5 of 14



    NY Life                        2/14/2017     $3,000,000     $3,470,850,000          0.09%
                                                                    (2016)
    Principal                      6/29/2015     $3,000,000     $2,116,933,587          0.14%


         7.          Based on the most recent calculations of Plaintiffs’ damages expert, Dr. Steve

Pomerantz, the $28.5 million recovery constitutes approximately 84% of the Class’s alleged

damages due to failure to monitor recordkeeping expenses ($33.9 million), and a full recovery

based on the raw amount of the damages for that claim ($27.97 million) before any present value

adjustment. See Supplemental Expert Report of Steve Pomerantz (June 3, 2020) (attached as

Exhibit B) at ¶ 13. Although Plaintiffs also alleged damages in connection with the failure to

monitor certain Fidelity mutual funds, Dr. Pomerantz stated in his original expert report that there

was a partial “overlap” between the damages associated with a failure to monitor recordkeeping

fees and the damages related to the failure to monitor certain Fidelity mutual funds. See Expert

Report of Steve Pomerantz, ECF No. 131-01, ¶ 141 (“Any losses associated with excess

Recordkeeping Offsets/Revenue Credits would overlap with the combined losses measured within

the Benchmark Index and Sector Models.”). Even disregarding this overlap, the $28.5 million

recovery represents approximately 29.2% of the total estimated damages (both damages associated

with a failure to monitor recordkeeping fees and damages related to the failure to monitor certain

Fidelity mutual funds), and an even higher percentage if the overlap is considered. 6




6
  Of Dr. Pomerantz’s various models, his highest measure of damages related to the failure to
monitor certain Fidelity mutual funds was his Benchmark Index Model, which estimated $53.4
million in such damages exclusive of sector funds. Exhibit B, ¶ 8. Dr. Pomerantz separately
calculated an additional $10.4 million in damages attributable to sector funds, id. ¶ 9, for a total of
$63.8 million in alleged damages related to the failure to monitor certain Fidelity mutual funds.

                                                    5
ACTIVE/103949323.3
         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 6 of 14



         8.          In addition to this monetary compensation, the Settlement provides that the

following procedures shall apply to the management of the Plan on a prospective basis beginning

no later than 30 days after the Settlement Effective Date:

         (a)         One or more Plan fiduciaries will undertake to monitor Plan recordkeeping fees;
                     and
         (b)         One or more Plan fiduciaries will undertake to monitor the Plan’s investment
                     options, other than any investments available through the Plan’s self-directed
                     brokerage account.

Settlement Agreement ¶ 6.1.

         9.          In the absence of a settlement, Plaintiffs would have faced uncertainty and risk in

connection with their claims. Given these risks (which are outlined in the accompanying

Memorandum of Law), and the costs and potential delays associated with further litigation, I

believe that the Settlement that was negotiated is fair, reasonable, and adequate.

                                             Case Proceedings
         10.         Prior to filing the Complaint in this action, my colleagues and I conducted a

thorough investigation of the claims that were asserted and the factual basis for those claims. As

a result of our investigatory efforts, we were able to file a detailed, 59-page Complaint on October

10, 2018 (ECF No. 1). We subsequently filed a First Amended Complaint on November 9, 2018

(ECF No. 31)), and a Second Amended Complaint on January 10, 2019 (ECF No. 37), a Third

Amended Complaint on March 25, 2019 (ECF No 56) and the operative Fourth Amended

Complaint on May 2, 2019 (ECF No. 77).

         11.         Prior to reaching a Settlement, the Parties engaged in extensive written discovery,

as summarized below:

                         Discovery Request                               Served         Responded
   Plaintiffs’ First Set of Requests for Admission                      4/15/2019        5/15/2019
   Plaintiffs’ First Set of Interrogatories                             11/8/2018       12/10/2018
                                                                                         4/17/2019

                                                      6
ACTIVE/103949323.3
         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 7 of 14



   Plaintiffs’ Second Set of Interrogatories                              4/3/2019        5/2/2019
   Plaintiffs’ Third Set of Interrogatories                              4/15/2019       5/15/2019
   Plaintiffs’ First Set of Requests for Production                     11/2/2018,       12/3/2018,
                                                                        12/21/2018       1/25/2019
                                                                          3/6/2019
   Plaintiffs’ Second Set of Requests for Production                      4/3/2019        5/3/2019
   Defendants’ First Set of Interrogatories                              2/12/2019       3/29/2019
   Defendants’ First Set of Requests for Production                      2/12/2019       3/29/2019,
                                                                                         4/10/2019


         12.         The parties’ written discovery efforts generated a substantial record. In total,

Defendants produced more than 151,000 pages of documents, and Plaintiffs produced over 32,000

pages of documents. These document productions are summarized below:

         Producing Party                            Bates Range                               Date
Defendants                               FID0000001-5301                             Dec. 10, 2018
Defendants                               FID0005302-6447                             Dec. 21, 2018
Defendants                               FID0006448-23580                            Jan. 31, 2019
Plaintiffs                               MOITOSO0000001-1131                         Feb. 4, 2019
Defendants                               FID0023581-24695                            Feb. 28, 2019
Defendants                               FID0024696-24829                            March 22, 2019
Defendants                               FID0024830-39784                            March 25, 2019
Defendants                               FID0039785-41664                            March 29, 2019
Plaintiffs                               MOITOSO0001132-14889                        March 29, 2019
Defendants                               FID0041665-41666                            April 3, 2019
Defendants                               FID0041667-48988                            April 9, 2019
Plaintiffs                               MOITOSO0014890-23126                        April 10, 2019
Defendants                               FID0048989                                  April 17, 2019
Plaintiffs                               MOITOSO0023127-24123                        April 18 2019
Defendants                               FID0048991-126914                           April 24, 2019
Defendants                               FID0126915-127519                           April 26, 2019
Plaintiffs                               MOITOSO0024124-24351                        April 26, 2019
Defendants                               FID0127520-129067                           May 1, 2019
Plaintiffs                               MOITOSO0024352-24367                        May 8, 2019
Defendants                               FID0129068-134989                           May 8, 2019
Defendants                               FID0134990-146851                           May 10, 2019
Defendants                               FID0146852-151954                           May 15, 2019
Plaintiffs                               MOITOSO0024368-29170                        May 31, 2019

         13.         The parties also took thirteen depositions of fact witnesses (nine defense witnesses

and all four Named Plaintiffs), as set forth below:


                                                      7
ACTIVE/103949323.3
         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 8 of 14



                                                       Deponent                    Date
          Current and Former Fidelity          Cindy Silva                  2/8/2019
          Employees                            Ralph Derbyshire             4/30/2019
                                               Jennifer Hanson              5/3/2019
                                               William Ackerman             5/8/2019
                                               Seamus Dromey                5/10/2019
                                               Bradley Lane MacDonald       5/14/2019
                                               Kevin Brannick               5/14/2019
                                               Steven Schiffman             5/15/2019
                                               Daniel De Ladurantaye        8/8/2019
          Plaintiffs                           Mary Lee Torline             4/29/2019
                                               Kevin Moitoso                5/1/2019
                                               Sheryl Arndt                 5/2/2019
                                               Tim Lewis                    5/3/2019

         14.         In addition, Class Counsel consulted with four experts in the course of the litigation

(Dr. Steve Pomerantz, Dr. Ian Ayres, James Scheinberg and Marcia Wagner), reviewed their

expert reports, and engaged in expert discovery. This included defending Plaintiffs’ experts and

taking Defendants’ expert depositions, as set forth below:

                                       Expert                 Deposition Date
                              Ian Ayres                     7/30/2019
                              James Scheinberg              7/30/2019
                              Steve Pomerantz               8/1/2019
                              Jonathan Reuter               8/7/2019
                              Bruce Strombom                8/9/2019
                              Phillip Suess                 8/9/2019
                              Marcia Wagner                 8/27/2019

         15.         The parties also litigated several motions, including Defendants’ motion to strike

Plaintiffs’ jury demand (ECF No. 72), Defendants’ motion for bifurcation (ECF No. 121), cross-

motions for summary judgment (ECF Nos. 135, 139), motions in limine (ECF Nos. 195, 197),

Daubert motions (ECF Nos. 123, 126, 129, 132), and a separate motion by Defendants to strike

two of Dr. Pomerantz’s damages models (ECF No. 114).

         16.         On November 5, 2019, the Parties sent a joint letter to the Court requesting that, if

summary judgment was not dispositive of the issues that had been presented on summary


                                                       8
ACTIVE/103949323.3
         Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 9 of 14



judgment, the breach issues could be resolved on a “case-stated” basis. On November 7, 2019, the

Court held a summary judgment hearing in which it agreed to review the breach issues on a case-

stated basis, ECF No. 216, and subsequently held a case stated hearing on November 20, 2019.

ECF No. 222. The Court then issued its Case Stated Order on March 27, 2020. ECF No. 224. The

Court’s Case Stated Order addressed only the question of breach, not loss or causation. Those

issues were set for trial beginning July 6, 2020. ECF No. 232.

         17.         Approximately one month before trial, on June 5, 2020, the Parties agreed to submit

the remaining loss and causation issues associated with failure to monitor recordkeeping expenses

to the Court on a case stated basis. ECF No. 237; see also ECF No. 238 (adopting parties’ case

stated proposal). However, the issues of loss and loss causation with respect to the failure to

monitor certain funds claims remained to be tried. Id.

         18.         The Parties then engaged in several rounds of direct settlement negotiations in June

2020, and eventually reached a settlement-in-principle. The Parties reported their settlement to the

Court on June 18, 2020. See ECF No. 240. The terms of that Settlement are memorialized in the

Settlement Agreement that is the subject of present motion.

                                         Professional Background

         19.         I am licensed to practice law in the State of Minnesota, and also have been admitted

to practice in several federal district courts and appellate courts across the country. A list of

jurisdictions in which I have been admitted is set forth below:

                                      Supreme Court of the United States
                                         1st Circuit Court of Appeals
                                         2nd Circuit Court of Appeals
                                         3rd Circuit Court of Appeals
                                         6th Circuit Court of Appeals
                                         8th Circuit Court of Appeals
                                         9th Circuit Court of Appeals
                                  U.S.D.C. for the Eastern District of Michigan

                                                      9
ACTIVE/103949323.3
        Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 10 of 14



                                     U.S.D.C. Western District of New York
                                              U.S.D.C. Minnesota
                                           Minnesota Supreme Court

I am in good standing in every jurisdiction in which I have been admitted to practice.

         20.         I have been actively engaged in the practice of law since 1999, and have substantial

class action experience and other complex litigation experience.

         21.         Since joining Nichols Kaster in April 2010, my practice has focused exclusively on

class action cases. I have been appointed class counsel for litigation or settlement purposes in over

twenty class cases. In connection with those cases, I have personally negotiated class action

settlements providing for more than $300 million in available relief to class members nationwide.

         22.         The principal types of cases that I have handled at the firm are consumer class

actions and ERISA class actions.

         23.         As a former leader of our firm’s Consumer Class Action Team, I spearheaded class

action litigation against several major financial institutions, including JPMorgan Chase, Bank of

America, U.S. Bank, Wells Fargo, Citibank, GMAC Mortgage, RBS Citizens, and MidFirst Bank.

For example, I successfully argued contested class certification motions in Hofstetter v. Chase

Home Finance, LLC, 2011 WL 1225900 (N.D. Cal. Mar. 31, 2011) and Ellsworth v. U.S. Bank,

N.A., 2014 WL 2734953 (N.D. Cal. June 13, 2014), successfully argued before the First Circuit

Court of Appeals in Lass v. Bank of America, N.A., 695 F.3d 129 (1st Cir. 2012), and successfully

argued and/or briefed dispositive motions in numerous other consumer class cases, including

Jackson v. Wells Fargo Bank, N.A., 2013 WL 5945732 (W.D. Pa. Nov. 7, 2013); Leghorn v. Wells

Fargo Bank, N.A., 950 F. Supp. 2d 1093 (N.D. Cal. 2013); Casey v. Citibank, N.A., 915 F. Supp.

2d 255 (N.D.N.Y. 2013); Berger v. Bank of America, N.A., 2013 WL 1164497 (D. Mass. Mar. 21,

2013); Morris v. Wells Fargo Bank, N.A., 2012 WL 3929805 (W.D. Pa. Sept. 7, 2012); Ulbrich v.


                                                      10
ACTIVE/103949323.3
        Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 11 of 14



GMAC Mortgage, LLC, 2012 WL 3516499 (Aug. 15, 2012); Walls v. JPMorgan Chase Bank,

N.A., 2012 WL 3096660 (W.D. Ky. July 30, 2012); Skansgaard v. Bank of America, N.A., 896 F.

Supp. 2d 944 (W.D. Wash. 2011); and Wulf v. Bank of America, N.A., 798 F. Supp. 2d 586 (E.D.

Pa. June 27, 2011).

         24.         I am currently co-leading our firm’s ERISA Class Action Team. In addition to the

present case, the firm’s lawyers (including myself) have been appointed class counsel for litigation

and/or settlement purposes in fifteen other retirement plan cases, as set forth below:

    •    Brotherston v. Putnam Investments, LLC, 1:15-cv-13825 (D. Mass.);

    •    Andrus v. NY Life Ins. Co., No. 1:16-cv-05698 (S.D.N.Y.);

    •    Main v. American Airlines, Inc., No. 3:16-cv-01033 (N.D. Tex.);

    •    Bowers v. BB&T Corp., No. 1:15-cv-00732 (M.D.N.C.);

    •    Stevens v. SEI Invs. Co., No. 2:18-cv-04205 (E.D. Pa.);

    •    Urakhchin v. Allianz Asset Management of America, L.P., No. 8:15-cv-01614 (C.D. Cal.);

    •    Johnson v. Fujitsu Tech. & Bus. of America, Inc., No. 5:15-cv-03698 (N.D. Cal.);

    •    In re M&T Bank Corp. ERISA Litig., 1:16-cv-00375 (W.D.N.Y.);

    •    Wildman v. American Century Servs., LLC, No. 4:16-cv-00737 (W.D. Mo.);

    •    Moreno v. Deutsche Bank Americas Holding Corp., No. 1:15-cv-09936 (S.D.N.Y.);

    •    Clark v. Oasis Outsourcing Holdings Inc., No. 9:18-cv-81101 (S.D. Fla.); and

    •    Velazquez v. Massachusetts Financial Services Co., No. 1;17-cv-11249 (D. Mass.); and

    •    Beach v. JPMorgan Chase Bank, N.A., No. 1:17-cv-00563 (S.D.N.Y);

    •    Larson v. Allina Heath System, No. 17-cv-03835 (D. Minn.); and

    •    Mass v. The Regents of the University of California, No. RG17-879223 (Alameda County

         Super. Ct.).


                                                    11
ACTIVE/103949323.3
        Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 12 of 14



         25.         Our firm took the Putnam and American Century cases to trial in April 2017 and

September 2018, respectively. We received final court approval of class action settlements in

New York Life, American Airlines, BB&T, SEI, Allianz, Fujitsu, Deutsche Bank, Oasis, and

Massachusetts Financial Services, and Allina, also recently received preliminary Court approval

of settlements with Putnam and M&T. We won contested class certification motions in our cases

against Putnam, BB&T, Allianz, American Century, Deutsche Bank, JPMorgan Chase, and the

University of California. We also defeated motions to dismiss in several of these cases in whole

or in part (Putnam, American Airlines, BB&T, Allianz, Fujitsu, M&T, American Century, Deutsche

Bank, Massachusetts Financial Services, JPMorgan Chase, and University of California), as well

as in Morin v. Essentia Health, 2017 WL 4083133 (Sept. 14, 2017), report and recommendation

affirmed, 2017 WL 4876281 (D. Minn. Oct. 27, 2017), Reetz v. Lowe’s Companies, Inc., 2019 WL

4233616 (W.D.N.C. Sept. 6, 2019), Nelsen v. Principal Global Investors Trust Company, 362 F.

Supp. 3d 627 (S.D. Iowa 2019), Karpik v. Huntington Bancshares Inc., 2019 WL 7482134 (S.D.

Ohio Sept. 26, 2019), and Intravaia v. National Rural Electric Cooperative Association, 2020 WL

58276 (E.D. Va. Jan. 2, 2020).

         26.         The firm is viewed as a leader in ERISA 401(k) cases. According to a recent

Bloomberg BNA article, “Nichols Kaster has been the driving force” behind recent 401(k) self-

dealing litigation. See Jacklyn Wille, Deutsche Bank Can’t Shake 401(k) Fee Lawsuit, Bloomberg

BNA (Oct. 17, 2016). Attorneys from Nichols Kaster have been interviewed by National Public

Radio (for the program “All Things Considered”), the Wall Street Journal, Bloomberg, Financial

Times, Investment News, Bankrate.com, and several trade publications in connection with their

ERISA work. I also have spoken by invitation at several national conferences and seminars on

ERISA litigation, including (1) a webinar on “Fee Litigation” sponsored by the American Bar



                                                   12
ACTIVE/103949323.3
        Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 13 of 14



Association (November 12, 2019); (2) an employee benefits program sponsored by the American

Law Institute (October 24, 2019); (3) a Professional Liability Directors & Officers conference on

a panel regarding “Plan Fee Litigation” (February 6, 2019); (4) an American Bankers Association

Insurance Risk Management Conference on a panel concerning excessive fee ERISA class actions

(February 5, 2019); (5) an American Law Institute webcast on Excessive Fee Litigation

(November 28, 2018); (6) the American Law Institute’s tax-exempt and government plans

education series (September 24, 2018), where I co-presented on “The Current State of Fee

Litigation and Its Implications”; (7) the American Conference Institute’s National Forum on

ERISA Litigation (on both March 1, 2017 and November 2, 2017), where I was a member of the

“Fiduciary Investment Litigation Update” panel; and (8) the Retirement Advisor Council’s annual

meeting (May 22, 2018), where I was a member of a panel on “The Moving Litigation Frontier”.

         27.         Based on my personal experience 7 and Nichols Kaster’s firm-wide experience

litigating ERISA cases, I believe that we were well-equipped to negotiate the Settlement that was

reached in this case. For further background, a copy of our firm resume is attached as Exhibit C.




7
  Prior to joining Nichols Kaster, I served as the Manager of the Complex Litigation Division of
the Office of the Minnesota Attorney General. During my tenure there (from February 2008 to
March 2010), I supervised and handled a large number of complex matters. For example, in June
and September of 2009, I co-chaired a three-week trial involving claims for fraudulent sales of
annuities and legal plans to over 1,200 Minnesota senior citizens, which ultimately resulted in a
favorable judgment from the trial court. In addition, I handled a significant consumer enforcement
action against Sprint Nextel related to wrongfully-imposed contracts and termination fees, which
resulted in a comprehensive settlement in October of 2009. I also had significant prior class action
experience in private practice, including two multi-week class action trials: a statewide wage and
hour class action against Wal-Mart Stores in Minnesota (tried in 2007) and a landmark class action
against the University of Michigan Law School. See Grutter v. Bollinger, 539 U.S. 306 (2003). I
received my law degree from the University of Minnesota Law School in 1999, and my B.A. from
Dartmouth College in 1995.
                                                  13
ACTIVE/103949323.3
        Case 1:18-cv-12122-WGY Document 243 Filed 07/02/20 Page 14 of 14



                                      Settlement Administrator

         28.         Analytics Consulting, LLC (“Analytics”) has been selected to serve as the

settlement administrator in this matter. Analytics has extensive experience administering class

action settlements, and is also serving as the Settlement Administrator in connection with the Eaton

Vance and Putnam 401(k) settlements that the Court recently approved. A copy of Analytics’

company profile is attached as Exhibit D.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: July 2, 2020                                   s/Kai Richter
                                                      Kai Richter




                                                 14
ACTIVE/103949323.3
